Case: 19-30581     Document: 00516347526          Page: 1    Date Filed: 06/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 7, 2022
                                   No. 19-30581
                                                                       Lyle W. Cayce
                                                                            Clerk

   Philip Gibson,

                                                            Plaintiff—Appellant,

                                       versus

   Todd Barrere; Marvin Hartley; Michael Raham Singh,
   Medical Doctor; Preety Singh, Medical Doctor; Lindel Slater,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:16-CV-354


   Before Clement, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Philip Gibson, a pro se prisoner, sued Todd Barrere, Marvin Hartley,
   and Lindel Slater under section 1983 for injuries he suffered after an
   altercation at the prison. He alleged that the officers attacked him and broke




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30581      Document: 00516347526           Page: 2    Date Filed: 06/07/2022




                                     No. 19-30581


   his leg. The district court dismissed the suit as time-barred. We vacate and
   remand.
          To determine the statute of limitations for section 1983 suits, we look
   to “the forum state’s personal-injury limitations period.”          Jacobsen v.
   Osborne, 133 F.3d 315, 319 (5th Cir. 1998). In Louisiana, the limitations
   period is one year. Id. “In applying the forum state’s statute of limitations,
   the federal court should also give effect to any applicable tolling provisions.”
   Gartrell v. Gaylor, 981 F.2d 254, 257 (5th Cir. 1993). Under Louisiana law,
   filing an administrative grievance tolls the statute of limitations until the
   grievance is resolved. See Harris v. Hegmann, 198 F.3d 153, 158 (5th Cir.
   1999) (per curiam).
          Gibson’s claim accrued when he was injured on December 1, 2014.
   See Gartrell, 981 F.2d at 257 (“Under federal law, a cause of action accrues
   when the plaintiff knows or has reason to know of the injury which is the basis
   of the action.”). In calculating the statute of limitations, the magistrate judge
   relied on a document showing that Gibson filed an administrative grievance
   fifty-nine days later, on January 29, 2015. Gibson’s limitations clock thus
   remained tolled until July 7, 2015, when the prison responded to Gibson’s
   grievance. At this point, according to the magistrate judge, Gibson had 306
   days remaining to file his complaint, giving him a filing deadline of May 9,
   2016. But Gibson did not file suit until May 16, 2016. So the magistrate judge
   recommended dismissing the suit as outside the statute of limitations.
          Gibson objected to the magistrate judge’s recommendation. He
   pointed out that his grievance was actually filed on December 29, 2014—one
   month before the date the magistrate judge used in his calculation. As part
   of his objection, Gibson included a copy of a grievance dated December 29,
   2014, which he had not submitted to the magistrate judge. Defendants
   concede that if the earlier date is used, then the statute of limitations would




                                          2
Case: 19-30581      Document: 00516347526           Page: 3    Date Filed: 06/07/2022




                                     No. 19-30581


   have been tolled for thirty additional days. Gibson’s suit would have thus
   been timely. Nevertheless, the district court adopted the magistrate judge’s
   recommendation and dismissed Gibson’s suit without further explanation.
          Gibson argues that the district court’s statute-of-limitations
   calculation was “incorrect.” We construe his argument as a challenge to the
   district court’s disregarding his newly-introduced evidence.           “[W]hen
   objecting to a magistrate judge’s report and recommendation on summary
   judgment, litigants may submit additional evidence for the district court’s de
   novo review.” Davis v. Fernandez, 798 F.3d 290, 292 (5th Cir. 2015). The
   district court “has discretion to determine whether, in light of all pertinent
   circumstances, the new evidence should be accepted.” Id.
          Courts use four factors to determine whether to consider new
   evidence submitted in an objection to a magistrate judge’s report: (1) the pro
   se status of the plaintiff; (2) the nature of the initial deficiency; (3) whether
   the substance of the newly-raised claim changed from the original argument
   and testimony, causing undue surprise to the other party; and (4) the
   importance of the evidence submitted in the objection. Id. at 293–94.
          The problem is that the district court did not analyze these factors.
   Although the district court noted that it had “reviewed” Gibson’s objection,
   it did not explain whether it had considered the new evidence. Nor did it
   explain its reasons for rejecting Gibson’s objection. See Francis v. Boeker, 807
   F. App’x 369, 370 (5th Cir. 2020) (unpublished) (vacating district court
   decision for failing to indicate whether it considered pro se plaintiff’s newly-
   raised evidence); Wright v. Smith, 737 F. App’x 183, 186 (5th Cir. 2018)
   (unpublished) (reversing because district court failed to consider important
   new evidence submitted by pro se plaintiff). Given that we are a court of
   review, not of first view, we leave it to the district court to determine in the




                                          3
Case: 19-30581     Document: 00516347526          Page: 4   Date Filed: 06/07/2022




                                   No. 19-30581


   first instance—using the factors identified above—whether to consider
   Gibson’s new evidence.
                                       ***
         We VACATE the judgment of the district court and REMAND for
   further proceedings consistent with this opinion.




                                        4